OFFICE       OF   THE   ATTORNEY      GENERAL       OF      TEXAS
                               AUSTIN



                                                 hleroh      28,   1939




Xr. I. 3. 2urns
Ccunty .:ttorney
za;llop-" County
    j',   Aexsa




                                   i      .~
                                                        :          ,.'
                                                                     _


             %ith    further   rsisrtmas‘tor~~;rdtr.letter               and
br:af of Sieroh8th. kindly l@ edvised"that this %part-
xent has oonslderad your'reg~ast facan.apinion aa:oou-
talnsd therein. '~:a'wwish,tb,thhnk.~ou     for the able
briar whloh 2-0~su~bi&t,ted   aiia,,%m hs8 baen or~conai-
dsrabla h~slpta,,Maupo\the'qtia.$qm         involvad.
                    ,P,    ;x
                            _,           ;>
          'Aoo&dl& t&,thelfaota“ as agpsari& Srom
your brief, tha @rady BMigpt.Linas,-s.truokine oonoernpII,
at the ba&nn%.qg “t the.&m&t        ysar~~for.reglstratlca
of their truck& pa d.llsptisejfaaroaf-saoh.truek       and
were isTi&qd Flat&q l~,‘~~atsy'County,Texas e.,:.  Pixdt us
to q&&e ,f~m~~pc+~brSdf 't-&b    .followin~ as to additional
taots:,r"~             1,
                        ,y///~'                   ,.
                                                   -1
f ("
           w*&>q'the,'data of suah registration
 k    and at t'e iqstauoe of the State RigMay
    \ Patrol, tMs,/truaking oonoern by,and through
     '..ita'.Papresgntativa,C. E. Xhltahaad, oi Brady,
      a*d on.OoCbber 13, 1930, rs-rsqlstared these
      twenty-em truake with the Tax Collaotor of
      ZoCullcoh County, Texas, a county through whloh
      the ucmmon carrinr   rcute  extended,   pagln::ror
      a full years regletration oc eaab truok and an
      additional ZO$ penalty for bavlnzg?'alledto
      register suclahtnioks :-ithlntha tixa >rovlAad
      by law.
                                                        ,




%r. I. J. Burns, Yarch 22, 1939, Page E


         **Xr. Zhltehsad la now demanding the re-
    turn of all're~~atratlon fees paid in ZoCullooh
    County, less the 20;;penalty. 'fheBrady Freight
    Lines' permit does not extend Into Zspata County
    and has never extended into suoh county.**
          Sassd upon the B&ore feats, you request an
opinion or this Department as follows:
          Vlehse advise me whether or not the Com-
     aIsalonera* Court or UoCullooh county Is author-
     ized by law to refund the license fees so paid
     on Ootober 10, 3938, to the~Bradg ?reIght Lines,
   -less the 2OJ,psnalty. Ir the GomxIssioners'
     Court of XoCullooh.County 1s not authorized to
   +refund suoh payments, thep.whet is tbelr duty
     In the premleee?"
         Artlale'6675a-2 reads, In p&t~,as   io.l&s:
          *Svaryowner’    or a motor vehicle, trail&,
    or semi-trailer used or to be used upon the
    publio hlgh?ays of this State, and each chati-
    reur,  shall apply eaoh.year,to t5e State Hlgh-
    way ilepartasntthrough the County .Tax~Col.leotor
    of the County ln which he'resldes.for the re-.
    glstretlon oi‘eaoh suoh vehlole owned or oo~l-~;
    trolled by him;‘~.or’for   e ,oheufreur*slloense~
    fo t3e ensuing or ourrent oalendar year Ior,-an-
    e&d      portion thereor;"
          Article 6686, Seotion (8) reada as rollowa:
          e(e) All registration rees shall be paid
     in the oounty in which thb owner lives at the
     time ot reqistration or said motor vehicle.'
          In the case or Opp ~8. State, 94 S? (2nd) 180,
Jud~,eLettimore in writing the opinion ri the Court of
Criminal appeals held that Artlole t67Se-2 requires motor
vehiole owners to register their vehicles in ??_acounty
of the owners' residentis,citing Xlller et al VS. Toard
      2.   I. Z. Purns, :iarch28, 1939, Page 3


       Zounty et al, 59 SW (2nd) 277 and frassaounty vs. Xorris
       County, 9 3W (2nd) 373.
                 .;ssu?ninFj
                          the Drady Freight Lines a oorporation
       owning the trucks In question and its legal residenoe
       or oorporate domioile to be in Derar County, It appears
       t:latthe only >Oint nscessary to oonsidsr is whether or
       not the Tap-ant of the fees in question  in ::Kulloah
       County was voluntary or invonuntary, as under the oir-
       oumstanaes disclosed they were illegal and their payment
       in XoGullooh County being unauthorized.
..
                Sased upon the facts as disclosed and oiroum-     .
      stances surrounding their payment, we zay assume the
      lloenss feea in question were t)oluntar$lypaid and we
      are unable to rind any law, a'tntutorpor otherwise, whloh
      would authorize the Commlssion6rs* Court to refund an
      Illegal tax under suoh oircumstenoae.voluntarfly paid.
      26 Rawle c. L., 455, para: 411; Gl,Z. J. 985, para. 1263;
      Austin Dational Dank vs. Sheppard, 71 3'8 (2nd) 242, and
      Zorsioana 9ottonXills'vs. Sheppard, companion case,
      page247,  and authorities oited therein.
                 It is, therefore, the opinion cf this Depart-
       ;Pentthat if illegal motor vehiole re~giatrationfeae
       are voluntarily paid to a county tax aolleotor that
       after the ssme are deposited in 'he county depository,
     -the Commissioners' Court Is unauthorized to refund suoh
       payments. Such tax colleoticns are to be plaoed ln the
       oonnty Boad and &ridge Fund and thers used for such
       authorized purposes, the same as to the registration
       fees legally Paid.
                                     very tnl1y yours




                                                   ,!ssistant